         Case 1:16-cr-00052-DLH Document 671 Filed 07/08/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )      ORDER
                                             )
       vs.                                   )
                                             )
David Edward Nelson,                         )      Case No. 1:16-cr-052
                                             )
               Defendant.                    )


       On July 6, 2020, defendant made his initial appearance on a petition for action on his

conditions of supervised release. He was subsequently released subject tot his existing conditions

of supervised release pending a detention hearing on July 8, 2020.

       In light of the current COVID-19 pandemic and given defendant’s statements at his initial

appearance that he is symptomatic and currently self-quarantining at his residence awaiting test

results, the court finds there is good cause to continue the detention hearing. Accordingly,

defendant’s detention hearing shall be rescheduled for July 17, 2020, at 11:30 a.m. in Bismarck

Courtroom 2 to Fargo ADR (via video). In the interim, defendant remains subject to and shall

comply with his existing conditions of supervised release.

       IT IS SO ORDERED.

       Dated this 8th day of July, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
